Citation Nr: 0304506	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  98-05 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant had active military service from February 1951 
to February 1953.

This appeal came before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) which denied the appellant's attempt to 
reopen his claim for service connection for a low back 
disorder.  A September 1999 Board decision determined that 
the appellant had submitted new and material evidence to 
reopen the claim, but then denied service connection for the 
claimed low back disorder.  In a June 2000 Order, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
Joint Motion for Remand by the appellant and VA regarding the 
Board's denial of service connection for a back disorder, 
and, therefore, vacated that portion of the Board's September 
1999 decision.

In June 2000 the Board remanded the case for additional 
development and retrieval of records by the RO.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service medical records reveal that x-ray examination 
identified that the veteran had a congenital defect in the L5 
vertebra.  

3.  A service Medical Board determined that the veteran 
suffered from chronic recurrent lumbosacral sprain and a 
congenital defect of the L5 vertebra and that these disorders 
existed prior to service and were not permanently aggravated 
by active service.  

4.  The service medical records reveal that the veteran was 
hospitalized several times for treatment of his back pain 
during service.

5.  Medical evidence reveals that the veteran had surgical 
diskectomy and spinal fusion of the L3, L4, and L5 vertebrae.

6.  Two private physicians relate the veteran's current low 
back disability to his inservice complaints of back pain 
during service.  


CONCLUSION OF LAW

The veteran's pre-existing low back disorder was aggravated 
by his active military service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review. 

In this case, the RO has informed the appellant of the 
evidence needed to substantiate his claim in a March 1998 
Statement of the Case and an July 2002 Supplemental Statement 
of the Case.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The Board concludes that these documents 
informed the appellant of the information and evidence needed 
to substantiate his claim.  Moreover, because the Board's 
decision below allows the veteran's claim and grants service 
connection, additional notice to the veteran is not required.

The Board finds that VA has done everything reasonably 
possible to assist the appellant with respect to reopening 
his claim and is undertaking additional development with 
respect to the claim for service connection.  A remand or 
further development of the claim to reopen would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several different ways.  The most common basis 
for establishing service connection is called on a "direct" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection also may be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (2002).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2001).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2002).  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the entire period of 
the veteran's active military service.  As noted above, the 
veteran had active military service from February 1951 to 
February 1953.  In February 1951 the veteran's entrance 
examination indicated that clinical evaluation revealed 
abnormal findings for the spine, and there was a notation of 
an unconfirmed history of a chipped vertebra in 1948.  He was 
initially treated in March 1951 for pain in the sacral area 
with radiation to the left leg, which he indicated had 
persisted since a 1948 back injury he had sustained while 
wrestling, and which he had been told at the time was a 
fracture of the spine.  He received several subsequent 
treatments during service for complaints related to his back.  
The service medical records noted on several occasions that 
the appellant had a history of a back injury from wrestling 
in 1948, with accounts of having worn a back brace for six 
months without improvement and of receiving treatment from a 
chiropractor following the injury.  In March 1952, a medical 
disposition board, comprised of three physicians, determined 
that the appellant's back disability should be diagnosed as:  
chronic recurrent lumbosacral sprain secondary to an April 
1948 wrestling injury and a "defect, bone fusion, pedicle, 
L-5 vertebra."  The board's determination was that these 
disorders had not been permanently aggravated by the 
veteran's active military duty.  

A July 1952 notation in the service medical records indicated 
that an X- ray of the lumbosacral spine had revealed pedicle 
defects at L4 and L5.  An August 1952 medical record noted 
that another military physician had determined that the 
appellant's back disability had existed prior to service and 
had not been aggravated by service.  A September 1952 
notation in the service medical records indicated that the 
appellant's back disability was diagnosed as 
spondylolisthesis, and that he had been fitted with a back 
brace and given a permanent P-3 profile to preclude hiking, 
prolonged standing, and heavy lifting.  The service medical 
records also reveal that the veteran was hospitalized twice 
for treatment of his back pain once in January 1952 and once 
from June to August 1952.  

An April 1955 VA medical examination report and accompanying 
radiographic report of the lumbosacral spine that revealed 
bilateral pars interarticularis defects at L3 and L5, with no 
spondylolisthesis, no evidence of scoliosis, and normal 
lordotic curve.  A report of VA hospitalization from July 
1955 to October 1955 reveals that the veteran was diagnosed 
spondylolisthesis at L5 over S1 and spondylolysis at the L3 
level, while an undated report of a medical examination by a 
private orthopedic clinic that diagnosed spondylolisthesis at 
L3 with spinal stenosis.  

In December 1987 [redacted], a service comrade of the 
veteran, submitted a written statement which indicated that 
the veteran injured his back unloading a truck during service 
in August or September 1952 while the veteran's testimony at 
a May 1988 regional office hearing that described the 
aggravation of his preexisting back problems during military 
service.

More recently the veteran submitted medical records from a 
private orthopedic clinic showing treatment in November and 
December 1983 for spondylolisthesis at L3 with spinal 
stenosis.  A May 1984 medical statement from F. Chevres, 
M.D., that described back surgery performed on the veteran in 
December 1983 while an October 1984 report of a lumbosacral 
spine X-ray that revealed degenerative disc disease at L3-4 
with 10 mm of anterior slippage of L3 and a Harrington rod 
across the spine at L3 and L4.  

In February 1997 X-ray examination of the veteran's 
lumbosacral spine was conducted at a VA medical facility.  
The report stated that the veteran had grade 1 
spondylolisthesis at L3-4 and evidence of prior spinal fusion 
at the L3-L4-L5 levels.  A report of a December 1997 VA CT 
scan of the lumbosacral spine that revealed a medium sized, 
broad based, L5-S1 disc prolapse with minimal dural sac 
indentation, effusion traversing the L3-4 disc, and a 
metallic rod to the left of the L2-L5 spinous processes. 

An October 1998 medical statement from E. Zaballero, M.D., in 
which the physician opined that it was as likely as not that 
there was a probable link between the appellant's current 
medical condition and the condition claimed by him to have 
occurred on active duty.  This physician restated this same 
opinion in another letter dated May 2001.

In June 1999 the veteran presented sworn testimony before the 
undersigned Veteran's Law Judge.  He testified that he 
aggravated his preexisting back problems during military 
service.  

In June 2002 L. D. Kilma, M.D. submitted a letter which 
stated that he was the veteran's primary care provider and 
that it "is more likely than not that his current back pain 
originated from the initial back injury in 1952 while in 
service."  

The medical examination performed at the time of the 
appellant's entrance on to active duty indicated that 
clinical evaluation of his spine revealed abnormalities, and 
he was treated on many occasions thereafter in service, 
beginning in March 1951, for back problems.  The service 
medical records noted a consistent history of the appellant 
having injured his back wrestling in 1948.  He indicated in 
testimony that he sustained back injuries in service in late 
1951, after falling down while carrying a .50 caliber 
machinegun, and in September 1952, while loading heavy boxes 
on a truck.  However, service medical records show treatment 
for back problems beginning in March 1951, within three weeks 
after the appellant entered service, at which time he 
indicated that he had experienced back pain since the 1948 
wrestling injury.  Therefore, notwithstanding several lay 
statements that describe the appellant's athletic abilities 
and good heath prior to February 1951, the Board finds that 
the evidence demonstrates that he did, in fact injure his 
back prior to service;  at the time the veteran entered 
service, he had symptomatology related to this preexisting 
back injury.  Furthermore, the military disposition board in 
March 1952 and the military physician in August 1952, after 
reviewing the clinical findings and the medical history 
provided by the appellant, determined that the appellant's 
back disability had existed prior to service.  Finally, x-ray 
examination conducted during service identified that the 
veteran had a congenital defect of the L5 vertebra.  
Therefore the Board finds that those competent medical 
opinions constitute clear and unmistakable evidence that 
rebuts the presumption of soundness described in 38 U.S.C.A. 
§ 1111(West 2002) and 38 C.F.R. § 3.304(b) (2002).  See 
Gahman v. West, 12 Vet. App. 406, 411 (1999).

Having concluded that the appellant entered active military 
service with back disability, the Board must determine 
whether such disability was aggravated by military service.  
The appellant contends that the assignment of a P-3 profile 
for the back later in service after a P-2 profile had been 
previous assigned is sufficient evidence to establish that 
his back problem underwent a permanent increase as a result 
of military service.  However, the Board notes that the 
disposition board in March 1952, made up of three physicians, 
determined that the preexisting back disability had not been 
aggravated by service.  This same conclusion was made by 
another military physician in August 1952.  

The Board notes that clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2002).  While the military physicians indicated that the 
veteran's pre-existing low back disability was not aggravated 
by service, an overall review of the records does tend to 
show an increase in severity.  The veteran's active service 
lasted for two years.  During this time he was under almost 
constant treatment for back pain and was hospitalized twice 
for back pain.  Based on this the Board is unwilling to state 
that the veteran's pre-existing back disorder did not 
increase in severity during service.  

Since there was an increase in severity during service the 
veteran's back disorder is considered to have been aggravated 
during his military service.  The recent medical opinions 
provided by the veteran's private physicians relate the 
veteran's current back pain and disability to this inservice 
aggravation.  As such, the evidence supports a grant of 
service connection for a low back disorder. 


ORDER

Service connection for a low back disorder is granted.



	                        
____________________________________________
	M. W.  GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

